Citation Nr: 1549858	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  07-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for blindness (claimed as an eye condition), to include as due to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 70 percent for a service-connected acquired psychiatric disorder.    

3.  Entitlement to an effective date earlier than February 9, 2006, for the grant of service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Peter J. Meadows, Attorney



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2010, the Board remanded the case for additional development and consideration.  

In February 2012, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court vacated the Board's decision and remanded the matter for additional consideration.  In response the Board again remanded the claim in March 2014 for further development and medical inquiry.  The RO conducted the requested development and inquiry.  But the Board again remanded the claim in May 2015 so that the RO could issue to the Veteran a Supplemental Statement of the Case (SSOC) in compliance with the March 2014 remand instructions.      

The case is again before the Board for appellate review.  

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the most recent SSOC dated in May 2015, and has been considered pursuant to the Veteran's waiver of initial review by the Agency of Original Jurisdiction (AOJ).    

The issue regarding service connection for blindness will be addressed below.  The issues pertaining to an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
FINDING OF FACT

A chronic eye or vision disability was not shown in service or for many years thereafter, and any current eye or vision disability is unrelated to service, or to a disease or injury of service origin. 


CONCLUSION OF LAW

The criteria for service connection for an eye or vision disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between April 2006 and September 2015.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

VA obtained relevant private and VA treatment records.  VA obtained medical evidence from the Social Security Administration (SSA).  VA afforded the Veteran the opportunity to present testimony before the Board; however, he declined.  VA provided the Veteran a VA compensation examination into his claim to service connection in June 2011, the report of which contains an opinion that comments on his assertions.  

In addition, VA substantially complied with the Board's March 2014 remand orders, which requested additional medical commentary on the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Pursuant to the remand, the AOJ obtained an addendum opinion into the Veteran's claim from the June 2011 VA examiner.  The July 2014 addendum report, combined with earlier VA report, comprehensively address the nature and etiology of the Veteran's blindness.    

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim to Service Connection

The Veteran claims that he incurred an eye and vision disorder during service.  He asserts that exposure to herbicides, and blows to his head, caused blindness.    

The evidence documents that the Veteran has an eye/vision disorder - private and VA treatment records and examination reports describe the Veteran as blind.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii).  The record documents that the Veteran did not serve in Vietnam during the applicable time period.  Further, blindness is not a disorder listed under 38 C.F.R. § 3.309(e).  As such, this regulation is inapplicable to the claim on appeal.  Nevertheless, the Board will consider the direct service connection theory of entitlement for his claim.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As indicated, the record establishes that the Veteran is blind, or more specifically, has lost his vision due to Mooren's ulcer in both eyes.  The first Hickson element is established therefore.  However, Hickson elements two and three are not established here - the evidence demonstrates that the Veteran did not incur an eye or vison disorder during service, and the medical evidence finds the current problems unrelated to service.     

With regard to Hickson element two, the Veteran's STR's do not note any complaints, diagnoses, or treatment for eye or vision problems.  Rather, a September 1969 discharge report of medical examination noted normal vision.  Further, the STRs do not note complaints, diagnoses, or treatment related to either head trauma or herbicides exposure.  

Moreover, there is no medical evidence of record documenting that the Veteran experienced any eye or vision problems within two decades after separation from service in 1969.  The earliest medical evidence of an eye disorder is found in an April 1993 VA examination report which notes mild hypertensive retinopathy.  As such, the medical evidence indicates an onset of eye and vision problems over 20 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Indeed, the Veteran has not claimed onset of eye or vision problems during service.  He acknowledges onset of his problems many years following service.  He has mainly argued that he developed the eye problems after service as the result of head trauma during service, and as the result of herbicide exposure during service.  

As noted earlier, the STRs are negative for evidence related to head injury.  With regard to the issue of herbicides exposure, extensive development has been conducted into this particular aspect of the Veteran's theory of causation.    

The Veteran initially contended that he was exposed to herbicides while serving in Vietnam.  Later, he asserted that he was exposed to herbicides in Okinawa, Japan while handling materials that had been in Vietnam.  The evidence does not support the Veteran's claims to exposure, however.  

The Veteran's service personnel records, to include his DD-214, and command chronology and organizational data for his unit, Supply Battalion, 3rd Force Service Regiment, Fleet Marine Force, for the periods from September 1, 1967 to June 30, 1969, and July and September 1969, simply fail to objectively indicate any service in the Republic of Vietnam, to include having set foot on the landmass for a few days or weeks, as he has variously alleged.  A November 2004 search through the Personnel Information Exchange System (PIES) also resulted in the conclusion that there was no evidence to show that the Veteran ever set foot in the Republic of Vietnam.  

The Veteran has submitted numerous statements from both himself and from his friends in an effort to establish his presence in-country.  Unfortunately, the entirety of the lay statements is found to lack credibility due to their inconsistencies.  Initially, in statements received by the RO in October 2004 and January 2005, the Veteran indicated that he had served in the Republic of Vietnam in 1968 and for two (2) weeks in April 1968, respectively.  (See VA Forms 21-4138, Statement in Support of Claim, received by the RO in October 2004 and January 2005, respectively).

The Veteran's childhood friend, J.W., stated that he had encountered the Veteran in Vietnam in December 1967, whereas the Veteran had stated that he had served in the Republic of Vietnam for two weeks in 1968.  It is noted that the Veteran's personnel records show that he was stationed at Camp Pendleton in December 1967 and did not travel to the Pacific theater for quite some time thereafter.  A statement from a longtime friend and member of the Veteran's church congregation, H. G., recalled the Veteran having contacted her shortly after he claimed to have returned from Vietnam in August 1969.  (See statements, prepared by J. W. and H. G., each received by the RO in March 2007).  The Veteran has alternatively alleged going to Vietnam for five (5) days in 1968.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in April 2006).  In assessing these lay statements, the inconsistencies weigh heavily against the credibility of the assertion that the Veteran served in the Republic of Vietnam.  They are without probative value in establishing that the Veteran either served or was exposed to Agent Orange in Vietnam.  The Board further notes that the Veteran has been noted to be a poor informant and a poor historian on multiple occasions such as in January and March 2007 treatment records.  Based on the diminished value of the lay assertions on this particular issue, and on the service personnel records indicating no service in Vietnam, the preponderance of the evidence indicates no service in Vietnam, and therefore no presumptive exposure there.     
The Board previously reached this same conclusion, which the Veteran appealed to the Court.  In its 2013 memorandum decision, the Court found that the Board had explained the inconsistencies in the statements made by the Veteran and his friends and based its credibility determination on those inconsistencies.   After reviewing the Board decision, the Court concluded that the Board had provided an adequate statement of reasons and bases for its determination sufficient to enable the appellant to understand the basis of the opinion and the Court to conduct judicial review.  Since that memorandum decision, additional evidence has not been presented that would cause the Board to reconsider its conclusion that the evidence of record simply does not support a finding that the Veteran set foot in Vietnam during service. 

With regard to exposure to herbicides in Okinawa, the record is similarly unsubstantiated.  As noted earlier, the Veteran asserted that handling material and equipment used in Vietnam led to his blindness.  Specifically, the Veteran has alleged that while working in the shipping and packing department in Okinawa, Japan, he was frequently exposed to military equipment (e.g., gas masks, machinery, weapons, and clothing) that had been returned from Vietnam, which, in turn, exposed him to Agent Orange.  (See November 2009 typewritten statement from the Veteran to the Board).  

The STRs show that the Veteran was seen in the Regimental Dispensary, 3rd Force Service Regiment, F.M.F. Pacific, but there is no reference to him having been exposed to herbicides, such as Agent Orange.  The command chronologies and organizational data for the Veteran's unit, Supply Battalion, 3rd Force Service Regiment, Fleet Marine Force, for the periods from September 1, 1967 to June 30, 1969, and July and September 1969, do not show that the Veteran was exposed to herbicides such as Agent Orange, to include during his service in Okinawa, Japan.  

The only evidence in support of his claim is the Veteran's own assertions that he was exposed to equipment that carried Agent Orange from Vietnam.  However, the Veteran has never asserted that he actually knew the materials that he was handling contained traces of herbicides.  That is, there is no allegation that any testing of the equipment he was handling was ever done.  Rather, it appears that the Veteran is making an evidentiary leap that because the materials had allegedly been in Vietnam that they contained herbicide elements.  This alone is a great leap.  The Court has held that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  It is also noted that the Veteran indicated during a June 2011 psychiatric evaluation that he did not know what he was handling.  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to constitute competent evidence of herbicide exposure.  Having reviewed the evidence, the Board finds that the evidence preponderates against the Veteran's assertion that he was exposed to herbicides during service.  

In sum, the preponderance of the evidence indicates that the Veteran did not experience an injury during service - either head trauma or herbicides exposure - that may have led to his current blindness.  The second element of Hickson has not been established therefore.    

With regard to the third element of Hickson - the medical nexus evidence indicates that the Veteran's blindness does not relate to service.  The record contains several medical opinions addressing this issue, certain of which support the Veteran's claim, and three of which counter the Veteran's claim.

The three opinions countering the Veteran's claim are from a VA ophthalmologist who provided a report and opinion based on an examination conducted in June 2011, and who provided addendum opinions in October 2011 and July 2014.  In the June 2011 report, the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  Based on this, the examiner stated that the Veteran's blindness was not caused by service and did not have its onset in service.  The examiner instead attributed the Veteran's vision problems to "Mooren's ulcer" and an inflammatory process, beginning in approximately 2000, which did not relate to service.  In the October 2011 addendum opinion, the examiner reiterated his opinion, and stated that any trauma during service would not have caused the Mooren's ulcer disorder.    

The Board's March 2014 remand sought medical commentary regarding the Veteran's assertion that head trauma during service led to blindness.  In the July 2014 addendum, the VA ophthalmologist again found blindness likely unrelated to service, stating that the Veteran's claimed trauma was not the etiology of the Veteran's bilateral "Mooren's corneal ulcer."  The examiner stated that review of medical literature indicated that the etiology of Mooren's corneal ulcers is not currently known.  He stated that the most recent literature "suggests maybe proteins in the stroma of the cornea are triggered but no one knows what the trigger is."  The literature cited indicated that "[i]njury, infection, surgery, hepatitis, systemic disease, and sceritis are all unrelated[.]"    

The Board finds the June 2011 opinion and the October 2011 and July 2014 opinions of probative value because each is based on the evidence of record, is offered by a specialist, and is supported by a clear explanation regarding whether service related to the Veteran's blindness.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

By contrast, the supportive medical opinions are not probative.  Opinions from private physicians, dated in October 2009, August 2011, and December 2013, attribute the Veteran's blindness to herbicides exposure.  While the medical professionals indicated a familiarity with the Veteran's condition, none indicated a review of the claims file, none offered more than conclusory assertions, and none explained how the Veteran's particular eye disorder could be caused by herbicides, or anything else.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Further, each statement is based merely on the Veteran's own reported history.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  And each statement is based on a faulty premise - i.e., that the Veteran was exposed to herbicides during service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  

While the Board does not reject the statements from medical professionals solely because each is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Given the evidentiary background in this matter, the supportive medical statements addressing the issue of etiology are not persuasive.  Hence, the June and October 2011, and July 2015 medical opinions preponderate against the private opinions.  

In assessing the Veteran's service connection claim, the Board has considered the lay assertions from the Veteran that his service caused his blindness.  As a layperson, the Veteran is competent to attest to what he observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diminished vision is certainly an observable matter so the Veteran's statements regarding symptomatology are certainly of probative value.  But the Veteran is not competent to provide evidence regarding the etiology of his blindness.  The disorder at issue is an internal disorder of the eye that is beyond his capacity for lay observation.  The etiology and development of his disorder cannot be determined through observation or by sensation.  The Veteran is not a competent witness to render a medical opinion linking his disorder to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, his statements regarding medical nexus to service are not of probative value.  

On the essentially medical question before the Board, the probative medical evidence is of greater evidentiary value.  This evidence indicates that the Veteran's blindness is unrelated to service that ended in 1969.  While the Veteran may have experienced blows to his head during service as he has claimed, an actual disability of the eyes is not noted in the STRs, or in post-service medical evidence dated until the 2000s, approximately 30 years following service.  Further, the preponderance of the medical nexus evidence indicates that the Veteran's blindness is unrelated to service to include any blows to the head he may have experienced.  As such, a service connection finding for blindness is unwarranted.  38 C.F.R. § 3.303; see also Combee and Ramey, both supra.   

Lastly, the Veteran has asserted alternatively that his blindness is due to diabetes and hypertension.  As the Veteran is not service-connected for these disorders, discussion regarding whether a secondary service connection finding would be warranted is not necessary.  38 C.F.R. § 3.310 (2015).  


ORDER

Entitlement to service connection for blindness (claimed as an eye condition) is denied.          


REMAND

The claims pertaining to an acquired psychiatric disorder must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

In May 2015, the Board awarded service connection for an acquired psychiatric disorder.  The RO implemented the grant in a May 2015 rating decision, which awarded a 70 percent disability rating effective February 9, 2006.  The Veteran filed a notice of disagreement in October 2015, contesting the assigned rating and effective date.  A Statement of the Case (SOC) should be issued in response.  38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

The issues regarding a higher initial rating and earlier effective date for an acquired psychiatric disorder should be reviewed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SOC regarding these issues and advised of the appropriate time limits to perfect an appeal.  The issues should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


